              Case 2:17-cr-00023-TLN Document 152 Filed 05/05/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ELO WADLEY
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:17-CR-023 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DEBORAH LYNN POLLARD, CONWAY                     AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
     PHILLIPS, JR., and ELO WILLIE WADLEY,
16
                   Defendants.                        Date:       June 18, 2020
17                                                    Time:        9:30 a.m.
                                                      Court:      Hon. Troy L. Nunley
18

19

20

21

22
            This matter involves a charged conspiracy to distribute cocaine base involving a court-
23
     authorized wiretap of a pager and two cellular telephones. The government has provided
24
     voluminous discovery to defense counsel.
25

26          The parties are working toward a negotiated resolution of this matter. Those efforts have

27   been complicated by measures taken to mitigate the spread of COVID-19. Specifically, on
     ORDER CONTINUING STATUS
28   CONFERENCE
                 Case 2:17-cr-00023-TLN Document 152 Filed 05/05/20 Page 2 of 5


 1   March 18, 2020, Chief United States District Judge Kimberly J. Mueller issued General Order
 2
     612 restricting access to federal courthouses in the Eastern District of California until May 1,
 3
     2020. On April 17, 2020, General Order 617 extended access restrictions until June 1, 2020.
 4
     California Governor Gavin Newsom, on March 19, 2020, issued Executive Order N-33-20
 5

 6   requiring California residents not working in critical federal infrastructure positions to stay home

 7   and shelter in place.
 8
            These orders, and the public health crisis that they address, have impacted the ability of
 9
     defense counsel to meet with the government and finalize pending resolution proposals. All
10
     defense counsel are requesting to continue the status conference in this matter to June 18, 2020.
11

12   In addition, defense counsel continue to investigate potential sentencing mitigation information

13   to be offered on behalf of their respective clients.
14
            The parties to this action, Plaintiff United States of America by and through Assistant
15
     United States Attorney Jason Hitt, Attorney Toni White on behalf of Defendant Deborah Lynn
16
     Pollard, Attorney Steven Plesser on behalf of Defendant Conway Phillips, Jr., and Attorney Todd
17

18   Leras on behalf of Defendant Elo Willie Wadley, stipulate as follows:

19          1.    By this stipulation, Defendants now move to vacate the status conference set for May
20
                  7, 2020. The parties request to continue the status conference to June 18, 2020, at
21
                  9:30 a.m., and to exclude time between May 7, 2020 and June 18, 2020 under Local
22
                  Code T-4. The United States does not oppose this request.
23

24          2. Due to the volume of discovery in the case, pending resolution proposals, ongoing

25                investigation of sentencing mitigation factors, and the current shelter in place order
26
                  and restrictions to courthouse access addressing the COVID-19 pandemic, all defense
27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:17-cr-00023-TLN Document 152 Filed 05/05/20 Page 3 of 5


 1              counsel are requesting additional preparation time.
 2
            3. All defense counsel represent and believe that failure to grant additional time as
 3
                requested would deny each of them the reasonable time necessary for effective
 4
                preparation, considering the exercise of due diligence.
 5

 6          4. Based on the above-stated facts, the parties jointly request that the Court find that the

 7              ends of justice served by continuing the case as requested outweigh the best interest
 8
                of the public and the Defendants in a trial within the time prescribed by the Speedy
 9
                Trial Act.
10
            5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
11

12              seq., within which trial must commence, the time period of May 7, 2020 up to June

13              18, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
14
                (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
15
                at Defendants’ request on the basis that the ends of justice served by taking such
16
                action outweigh the best interest of the public and the Defendants in a speedy trial.
17

18          6. Nothing in this stipulation and order shall preclude a finding that other provisions of

19              the Speedy Trial Act dictate that additional time periods are excludable from the
20
                period within which a trial must commence.
21
            Assistant U.S. Attorney Jason Hitt and all defense counsel have reviewed this proposed
22
     order and authorized Todd Leras via email to sign it on their behalf.
23

24   DATED: May 4, 2020
                                                          By      /s/ Todd D. Leras for
25                                                                JASON HITT
                                                                  Assistant United States Attorney
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:17-cr-00023-TLN Document 152 Filed 05/05/20 Page 4 of 5


 1   DATED: May 4, 2020
                                             By    /s/ Todd D. Leras for
 2
                                                   TONI L. WHITE
 3                                                 Attorney for Defendant
                                                   DEBORAH POLLARD
 4
     DATED: May 4, 2020
 5
                                             By    /s/ Todd D. Leras for
 6                                                 STEVEN PLESSER
                                                   Attorney for Defendant
 7                                                 CONWAY PHILLIPS, JR.
     DATED: May 4, 2020
 8
                                             By    /s/ Todd D. Leras
 9                                                 TODD D. LERAS
                                                   Attorney for Defendant
10                                                 ELO WADLEY
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
              Case 2:17-cr-00023-TLN Document 152 Filed 05/05/20 Page 5 of 5


 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the initial status conference in this matter, scheduled for May 7, 2020, is
 4
     vacated. A new status conference is scheduled for June 18, 2020, at 9:30 a.m. The Court further
 5

 6   finds, based on the representations of the parties and Defendants’ request, that the ends of justice

 7   served by granting the continuance outweigh the best interests of the public and the defendants in
 8
     a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from May 7, 2020, up to and including
11

12   June 18, 2020.

13

14
     DATED: May 5, 2020
15                                                          Troy L. Nunley
                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
